DETAILED ACTION
Claim Objections
Claims 1-14 objected to because of the following informalities: the terms in the parentheses throughout the claim set should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelhardt US 2010/0303637 A1.
Engelhardt discloses, regarding claim 1, a method for operating a compressor for a compressed air system of a motor vehicle, the method comprising: determining an operating temperature of the compressor (see paragraph [0010]) and using the operating temperature as a criterion for the compressor to be operated until a switch-off temperature is reached (see paragraph [0011]; particularly, the recitation of a “switch-off temperature” in the last sentence); determining a switch-on duration until reaching the switch-off temperature (see claim 1; particularly, the recitation of “determining at least one of an ON duration…”); and adjusting the determined switch-on duration by a parameter dependent on the switch-off temperature reached (see claim 2); Re claim 2, wherein the adjusted switch-on duration is determined for each compression process of the compressor and totaled to form a total runtime of the compressor (this is clearly the case; see Fig. 1 and paragraph [0025]); Re claim 3, wherein the total runtime of the compressor is compared with a predefined nominal service life (this is clearly the case; see Fig. 1 and paragraph [0025]); Re claim 9, wherein the switch-off temperature is determined as a function of one or more operating parameters (see claims 1-5); Re claim 10, wherein at least one ambient temperature is used as an operating parameter (see paragraph [0017] and claim 7); Re claim 12, wherein the operating temperature is determined using a temperature calculation model (see paragraph [0010]); Re claim 13, wherein the operating temperature is determined using a temperature sensor (see paragraph [0010]); Re claim 14, wherein the compressed air system is an air suspension system (see abstract).

Allowable Subject Matter
Claims 4-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The multiple Engelhardt references, the Komo reference, and the Wode reference all disclose compressor systems with a switch-off temperature, but lack the specific switch-on duration limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746